DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112/101
	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for claiming both an apparatus and the method steps of using the apparatus in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
	Claims 1-10 are also rejected under 35 U.S.C. 101. Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101, which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. At 1551.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkawa (U.S. Patent 5,831,265).
Regarding claim 1, Shinkawa discloses a charged particle beam device comprising:
A charged particle source (2);
An optical system (3-11) which acts on a charged particle beam emitted from the charged particle source;
A control unit (21-23) which controls the optical system; and
A storage unit (20) which stores previous setting values of the optical system, the optical system including:
A first optical element (condenser lens 6, objective lens 7); and
A second optical element (alignment coils 11, 11’) for controlling a state of the charged particle beam to be incident on the first optical element (6, 7 respectively),
The control unit performing:
Processing of obtaining an initial value of a setting value of the second optical element based on previous setting value of the second optical element which are stored in the storage unit (column 4, line 54-column 5, line 37); and

Regarding claim 3, Shinkawa discloses wherein the control unit performs processing to obtain an amount of change of the setting value of the second optical element from the initial value based on the previous setting values of the second optical element which are stored in the storage unit, and in the processing to obtain the setting value of the second optical element, the control unit changes the setting value of the second optical element by the obtained amount of change (column 6, line 62-column 7, line 2).
Regarding claim 6, Shinkawa discloses wherein after performing the processing to obtain the setting value of the second optical element, the control unit causes the storage unit to store the obtained setting value of the second optical element (column 5, lines 31-33).
Regarding claim 7, Shinkawa discloses wherein, in the processing to obtain the setting value of the second optical element, the control unit obtains a first amount of change which is an amount of change of a position of the charged particle beam which has passed through the first optical element when a setting value of the first optical element has been changed by setting the setting value of the second optical element to the initial value, the control unit obtains a second amount of change which is an amount of change of the position of the charged particle beam which has passed through the first optical element when the setting value of the first optical element has been changed by changing the setting value of the second optical element from the initial value, and the control unit obtains the setting value of the second optical element which makes an amount of change of the position of the charged particle beam which has passed through the first optical element zero when the setting value of the first optical 
Regarding claim 8, Shinkawa discloses wherein the first optical element is a multi-stage lens system (6, 7), the second optical element is a multi-stage deflector (11, 11’), and the setting value of the second optical element is a value which controls an incidence position of the charged particle beam with respect to the first optical element (column 6, lines 12-17).
	Claim 11 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        13 March 2021